Title: To Benjamin Franklin from David Hartley, 10 December 1778
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend
London, Dec 10 1778
I recd two days ago notice at the Admiralty that the last terms wch I transmitted from you were accepted and agreed to, and that his Majesty had consented. I was likewise told that I might expect in a few days to receive special notice of the place and time of the exchange. As soon as I receive any such notice I will not delay a moment in advertising you. I hear as you do that the Subscription for the prisoners is nearly exhausted. I have had several interviews with the Gentlemen who have had the Management of that subscription and I have pressed very strongly upon them the renewal; notwithstanding the present prospect of Exchanges, as more prisoners may come or unexpected delays may happen. Your affecte
D H.—

P.S. Sometimes I write longer letters than this—

 
Addressed: To Dr Franklin
Notation: D. H. Dec. 10. 1778.
